Order, Family Court, Bronx County (Anne-Marie Jolly, J.), entered on or about April 5, 2011, which, upon a fact-finding determination that respondent-appellant mother suffers from a mental illness, terminated her parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The uncontroverted medical evidence provided clear and convincing evidence that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the child (see Social Services Law § 384-b [4] [c]; [6] [a]; Matter of Joyce T, 65 NY2d 39, 48 [1985]). *559The court-appointed expert testified that respondent suffers from schizoaffective disorder, bipolar type, and personality disorder NOS (not otherwise specified) with borderline narcissistic and antisocial features, and that this prevents her from adequately caring for the child presently and for the foreseeable future (see Matter of Isis S.C. [Doreen S.], 98 AD3d 905, 906 [1st Dept 2012]). Respondent’s testimony confirmed that she lacked insight into the nature and extent of her mental illness.
A dispositional hearing was not necessary to find that termination of respondent’s parental rights is in the best interests of the child (see Matter of Leomia Louise C., 41 AD3d 249 [1st Dept 2007]).
The court properly denied posttermination visitation to respondent (see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d 422 [2012]). Concur — Tom, J.E, Mazzarelli, Saxe, Moskowitz and Manzanet-Daniels, JJ.